UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1820



BAZOMBIE PROSPER BAZIE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-187-336)


Submitted:   February 17, 2006             Decided:   March 1, 2006


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Gretchen M. Wolfinger, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bazombie Prosper Bazie, a native and citizen of Burkina

Faso, petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s denial of his

requests for asylum,* withholding of removal, and protection under

the Convention Against Torture.

           In his petition for review, Bazie contends that the Board

and immigration judge erred in denying his request for withholding

of removal.   “To qualify for withholding of removal, a petitioner

must show that he faces a clear probability of persecution because

of his race, religion, nationality, membership in a particular

social group, or political opinion.”         Rusu v. INS, 296 F.3d 316,

324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430

(1984)).   Based on our review of the record, we find that Bazie

failed to make the requisite showing before the immigration court.

We therefore uphold the denial of his request for withholding of

removal.

           Bazie   also   challenges   the   denial   of   his   claim   for

protection under the Convention Against Torture. Because he failed

to raise this claim before the Board, we find that we have no

jurisdiction to consider this claim.         See 8 U.S.C. § 1252(d)(1)



     *
      Bazie does not challenge the Board’s finding that he was
statutorily barred from asylum. He has therefore waived appellate
review of his asylum claim. See Edwards v. City of Goldsboro, 178
F.3d 231, 241 n.6 (4th Cir. 1999).

                                 - 2 -
(2000) (“A court may review a final order of removal only if . . .

the alien has exhausted all administrative remedies available to

the alien as of right.”); Asika v. Ashcroft, 362 F.3d 264, 267 n.3

(4th Cir. 2004), cert. denied, 125 S. Ct. 861 (2005) (holding that

we lack jurisdiction to consider an argument that was not raised

before the Board).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -